                      Case 18-05192                 Doc 35           Filed 12/11/18 Entered 12/11/18 10:42:24                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Atiq Ahmad                                                                      §           Case No. 18-05192
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    02/26/2018 . The undersigned trustee was appointed on 02/26/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               13,333.15

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     10.00
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               13,323.15

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-05192                  Doc 35          Filed 12/11/18 Entered 12/11/18 10:42:24                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/11/2018 and the
      deadline for filing governmental claims was 09/11/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,083.32 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,083.32 , for a total compensation of $ 2,083.32 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 10.68 , for total expenses of $ 10.68 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/27/2018                                     By:/s/STEVEN R. RADTKE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 18-05192            Doc 35     Filed 12/11/18 Entered 12/11/18 10:42:24                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              18-05192                         LAH            Judge:        LaShonda A. Hunt                             Trustee Name:                      STEVEN R. RADTKE
Case Name:            Atiq Ahmad                                                                                                 Date Filed (f) or Converted (c):   02/26/2018 (f)
                                                                                                                                 341(a) Meeting Date:               04/02/2018
For Period Ending:    11/27/2018                                                                                                 Claims Bar Date:                   09/11/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2014 Charter Point Drive                                                            105,000.00                 210,000.00                                                       0.00                        FA
     Arlington Heights Il 60004-7253 Co
  2. 2014 Nissan Rogue S                                                                  11,925.00                  11,925.00                                                 6,446.21                          FA
  3. 2014 Toyota Prius                                                                     9,875.00                   9,875.00                                                 4,487.94                          FA
  4. Various Items Of Furniture And Household Goods                                          750.00                       0.00                                                    500.00                         FA
  5. Various Items Of Electronics Such As Tvs, Computer, Dvd,                                100.00                       0.00                                                     50.00                         FA
     Rad
  6. Various Items Of Clothing Incuding Coats, Hats, Shoes, Acces                            200.00                       0.00                                                       0.00                        FA
  7. Cash                                                                                      5.00                       0.00                                                       0.00                        FA
  8. Chase Bank                                                                            2,500.00                       0.00                                                    875.00                         FA
  9. Midwest Bank                                                                          1,000.00                       0.00                                                    224.00                         FA
 10. Chase Bank                                                                            2,000.00                       0.00                                                    750.00                         FA
 11. Life Insurance With Prudential                                                       20,000.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $153,355.00              $231,800.00                                                 $13,333.15                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  10/2018 Begin work on TFR

  8/2018 Agreed order for turnover entered

  6/2018 Employ counsel to assist Trustee in collection of non-exempt portion of debtor s assets Trustee filed motion for turnover of property of estate




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 18-05192        Doc 35       Filed 12/11/18 Entered 12/11/18 10:42:24       Desc Main
                                                                         Document     Page 4 of 11
Initial Projected Date of Final Report (TFR): 06/30/2020    Current Projected Date of Final Report (TFR): 06/30/2020
                                                                                                                                   Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                         Case 18-05192                 Doc 35 Filed 12/11/18
                                                                                           FORM 2Entered 12/11/18 10:42:24                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-05192                                                                                               Trustee Name: STEVEN R. RADTKE                                           Exhibit B
      Case Name: Atiq Ahmad                                                                                                  Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6503
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9841                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/27/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   09/11/18                        Atiq Ahmad                                Installment payment per order                                                   $5,000.00                                 $5,000.00
                                                                             of Court dated 8/15/18
                                                                             Gross Receipts                            $5,000.00

                        3                                                    2014 Toyota Prius                         $2,601.00    1129-000

                        4                                                    Various Items Of Furniture And              $500.00    1129-000
                                                                             Household Goods
                        5                                                    Various Items Of Electronics                 $50.00    1129-000
                                                                             Such As Tvs, Computer, Dvd,
                                                                             Rad
                        8                                                    Chase Bank                                  $875.00    1129-000

                        9                                                    Midwest Bank                                $224.00    1129-000

                        10                                                   Chase Bank                                  $750.00    1129-000

   09/18/18                        Atiq Ahmad                                Installment payment                                                             $5,000.00                               $10,000.00

                                                                             Gross Receipts                            $5,000.00

                        2                                                    2014 Nissan Rogue S                       $3,113.06    1129-000

                        3                                                    2014 Toyota Prius                         $1,886.94    1129-000

   10/05/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00            $9,990.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/29/18             2          Atiq Ahmad                                Final Installment payment                              1129-000                 $3,333.15                               $13,323.15



                                                                                                              COLUMN TOTALS                                $13,333.15                $10.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $13,333.15                $10.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $13,333.15                $10.00

        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $13,333.15                $10.00
                                                                                                                                                           Page:     2
                                 Case 18-05192    Doc 35          Filed 12/11/18 Entered 12/11/18 10:42:24         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6503 - Checking                                        $13,333.15                  $10.00            $13,323.15
                                                                                                         $13,333.15                  $10.00            $13,323.15

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $13,333.15
                                            Total Gross Receipts:                     $13,333.15




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 18-05192              Doc 35        Filed 12/11/18 Entered 12/11/18 10:42:24         Desc Main
                                                            Document     Page 7 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 18-05192                                                                                                 Date: November 27, 2018
Debtor Name: Atiq Ahmad
Claims Bar Date: 9/11/2018


Code #     Creditor Name And Address           Claim Class        Notes                       Scheduled           Claimed            Allowed
           STEVEN R. RADTKE                    Administrative                                     $0.00          $2,083.32          $2,083.32
100        CHILL, CHILL & RADTKE, P.C.
2100       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,

           STEVEN R. RADTKE                    Administrative                                      $0.00            $10.68            $10.68
100        CHILL, CHILL & RADTKE, P.C.
2200       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,

           DiMonte & Lizak, LLC                Administrative                                      $0.00         $5,400.00          $5,400.00
100        216 West Higgins Road
3210       Park Ridge, IL 60068
           igoldberg@dimontelaw.com


           DiMonte & Lizak, LLC                Administrative                                      $0.00            $25.00            $25.00
100        216 West Higgins Road
3220       Park Ridge, IL 60068
           igoldberg@dimontelaw.com


1          Pyod, Llc Its Successors And        Unsecured                                      $19,413.00        $25,702.72         $25,702.72
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

3          Synchrony Bank                      Unsecured                                           $0.00        $16,086.77         $16,086.77
300        C/O Pra Receivables Management,
7100       Llc
           Po Box 41021
           Norfolk Va 23541

4          American Express National Bank      Unsecured                                      $19,861.00        $20,244.31         $20,244.31
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701


2          Bank Of America, N.A.               Secured                                         $4,000.00         $4,128.45              $0.00
400        Po Box 31785
4110       Tampa, Fl 33631-3785                                   Claim withdrawn




           Case Totals                                                                        $43,274.00        $73,681.25         $69,552.80
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)

                                                                                Page 1               Printed: November 27, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                  Case 18-05192             Doc 35   Filed 12/11/18 Entered 12/11/18 10:42:24    Desc Main
                                                      Document     Page 8 of 11
                                                                 Exhibit C
                                                       ANALYSIS OF CLAIMS REGISTER
Case Number: 18-05192                                                                                      Date: November 27, 2018
Debtor Name: Atiq Ahmad
Claims Bar Date: 9/11/2018




                                                                  Page 2                  Printed: November 27, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-05192              Doc 35    Filed 12/11/18 Entered 12/11/18 10:42:24                Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 18-05192
     Case Name: Atiq Ahmad
     Trustee Name: STEVEN R. RADTKE
                         Balance on hand                                               $                13,323.15

               Claims of secured creditors will be paid as follows:

                                                             Allowed             Interim
                                                             Amount of           Payment to         Proposed
       Claim No. Claimant                     Claim Asserted Claim               Date               Payment
                      Bank Of America,
       2              N.A.-Withdrawn         $     4,128.45 $              0.00 $           0.00 $              0.00
                 Total to be paid to secured creditors                                 $                        0.00
                 Remaining Balance                                                     $                13,323.15


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
       Trustee Fees: STEVEN R. RADTKE                    $       2,083.32 $                0.00 $        2,083.32
       Trustee Expenses: STEVEN R. RADTKE                $            10.68 $              0.00 $              10.68
       Attorney for Trustee Fees: DiMonte &
       Lizak, LLC                                        $       5,400.00 $                0.00 $        5,400.00
       Attorney for Trustee Expenses: DiMonte &
       Lizak, LLC                               $                     25.00 $              0.00 $              25.00
                 Total to be paid for chapter 7 administrative expenses                $                 7,519.00
                 Remaining Balance                                                     $                 5,804.15


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 18-05192             Doc 35   Filed 12/11/18 Entered 12/11/18 10:42:24             Desc Main
                                             Document     Page 10 of 11




                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 62,033.80 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 9.4 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Pyod, Llc Its Successors
     1                    And Assigns As Assignee    $        25,702.72 $              0.00 $          2,404.86
     3                    Synchrony Bank             $        16,086.77 $              0.00 $          1,505.15
                          American Express National
     4                    Bank                      $         20,244.31 $              0.00 $          1,894.14
                 Total to be paid to timely general unsecured creditors               $                5,804.15
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-05192              Doc 35   Filed 12/11/18 Entered 12/11/18 10:42:24           Desc Main
                                             Document     Page 11 of 11




                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
